OPINION OF THE COURT
Per Curiam.
The petitioner served the respondent with a petition on September 14, 2004, containing charges predicated upon conduct adversely reflecting upon his fitness to practice law and engaging in conduct prejudicial to the administration of justice.
The respondent avers that he cannot successfully defend himself on the merits against the aforesaid charges. He notes that he is represented by counsel and is not being subjected to coercion or duress. He is fully aware of the implications of submitting his resignation, including the fact that Judiciary Law § 90 and the rules of this Court bar him from seeking reinstatement as an attorney for at least seven years. He avers that his resignation is freely and voluntarily tendered.
The proffered resignation is submitted subject to any application which could be made by the petitioner to direct that he make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). The respondent acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) (d) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with all pertinent rules of this Court, it is accepted, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
The previously-authorized disciplinary proceeding against the respondent is discontinued in light of his resignation.
Prudenti, PJ., Florid, H. Miller, Schmidt and Adams, JJ., concur.
*79Ordered that the resignation of Scott Pere is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott Pere is disbarred, and his name is stricken from the roll of attorneys and coun'selors-at-law; and it is further,
Ordered that Scott Pere shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott Pere is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Scott Pere, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on motion of this Court dated August 13, 2004, is discontinued.